DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:
With regards to Claim 13, line 2 “the at least one of LED” should be --the at least one LED--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 18, line 1 recites the limitation “the lighting assembly of Claim 16”.  However, since Claim 16 line 1 recites the preamble “An indicator assembly”, it is unclear as to whether Claim 18 is intended to refer to the indicator assembly of Claim 16, to only include within its scope the lighting assembly portion of Claim 16, to the lighting assembly of any of Claims 1-15.  Therefore, since it is unclear as to what the scope of Claim 18 includes.  For the purpose of examination, the examiner understands this line of Claim 18 to be a typographical error, and to intend to refer to the indicator assembly of Claim 16.  However, should the applicant intend a different dependency and scope of Claim 18, the applicant is encouraged to consider the disclosure of Kowalski et al. as discussed below with regards to the prior art rejection of Claim 18, and is encouraged to amend the language of Claim 18 to clarify the intended scope.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski et al. (US 2005/0056091).
With regards to Claim 1, Kowalski et al. discloses a lighting assembly to project light through a fluid chamber of a liquid level gauge (see paragraph 4), the lighting assembly comprising: at least one light emitting diode (LED) [42] (see paragraph 19 and Figure 4) configured to project light through the fluid chamber (see paragraph 18 and Figure 2); at least one printed circuit board (PCB) [40] configured to control the at least one LED [42] (see paragraph 19 and Figure 4); at least one focusing lens [46] disposed between the at least one LED [42] and the fluid chamber to focus the projected light from the at least one LED [42] (see paragraph 20 and Figures 2 and 4); and a lens assembly [28,30] configured to direct light of a first color and a second color through the fluid chamber (see paragraphs 14 and 19 and Figure 2).

With regards to Claim 2, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 1.
Kowalski et al. further discloses the lighting assembly comprises a plurality of lighting sub-assemblies [38a,38b] (see paragraph 18 and Figure 2), each of the lighting sub-assemblies [38a,38b] including: one or more LEDs [42] configured to project the light through the fluid chamber (see paragraph 19 and Figures 2 and 4); one or more printed circuit boards (PCBs) [40] configured to control the one or more LEDs (see paragraph 19 and Figure 4); and one or more focusing lenses [46] disposed between the one or more LEDs [42] and the fluid chamber to focus the projected light from the one or more LEDs [42] (see paragraph 19 and Figures 2 and 4).

With regards to Claim 3, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 2.
Kowalski et al. further discloses the lighting sub-assemblies [38a,38b] are substantially identical to each other (see paragraph 19 and Figures 2 and 4; each lighting sub-assembly [38a,38b] includes a PCB [40], LED [42], reflecting cup [44], focusing lens [46], and holder [48], thereby being substantially identical).

With regards to Claim 4, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 1.
Kowalski et al. further discloses a footprint of the at least one LED [42] and the at least one focusing lens [46] extends only within a perimeter of the at least one PCB [40] (see paragraph 20 and Figures 3 and 4; the at least one LED [42] and focusing lens [46] each are disposed within holder [48], which is disposed on PCB [40] substantially within a perimeter of the at least one PCB [40], thereby a footprint of the at least one LED [42] and the at least one focusing lens [46] extends substantially only within a perimeter of the at least one PCB [40]).

With regards to Claim 5, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 1.
Kowalski et al. further discloses at least four focusing lenses [46], each of which is optically aligned with one or more of the at least one LED [42] (see paragraphs 16 and 19 and Figure 3; there are at least four sub-assemblies, each including an LED [42] and focusing lens [46], thereby there are substantially at least four focusing lenses [46] each optically aligned with a respective LED [42]).

With regards to Claim 6, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 5.
Kowalski et al. further discloses four of the at least four focusing lenses [46] are arranged in a two-by-two array (see Figures 1-4; the focusing lenses [46] are arranged to be in front of the LEDs [42], which include side-by-side arrangements [38] as seen in Figures 1 and 2, each including an LED [42] and focusing lens [46], as seen in Figures 3 and 4, thereby four of the at least four focusing lenses [46] are substantially arranged in a two-by-two array).

With regards to Claim 7, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 6.
Kowalski et al. further discloses the one or more of the at least one LED that are aligned with one of the at least four focusing lenses comprises four LEDs that are arranged in a two-by-two array (see Figures 1-4; the focusing lenses [46] are arranged to be in front of the LEDs [42], respectively, which include side-by-side arrangements [38] as seen in Figures 1 and 2, each including an LED [42] and focusing lens [46], as seen in Figures 3 and 4, thereby four LEDs [42] corresponding to four of the at least four focusing lenses [46] are substantially arranged in a two-by-two array).

With regards to Claim 14, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 1.
Kowalski et al. further discloses the liquid level gauge including a plurality of lighting slots [26] arrayed along the fluid chamber (see paragraphs 14 and 32 and Figures 1 and 2), wherein the at least one PCB [40] includes a plurality of PCBs [40] (see paragraph 19 and Figures 1 and 2) that are coupled together in an arrangement corresponding to the plurality of lighting slots [26] (see Figure 2; the PCBs [40] are substantially coupled together to align the light from the assemblies [38] to the lighting slots [26], thereby substantially being coupled together in an arrangement corresponding to the plurality of lighting slots [26]).

With regards to Claim 16, Kowalski et al. discloses an indicator assembly for use to indicate a fluid level of a vessel (see paragraph 4), the indicator assembly comprising: a liquid level gauge that includes one or more lighting slots that each traverse a fluid chamber that is configured to be fluidly coupled to the vessel (see paragraphs 15 and 16 and Figures 1 and 2); and a lighting assembly that includes: a plurality of lighting elements [42] that are configured to project light through the fluid chamber (see paragraphs 4 and 19 and Figure 2); a printed circuit board (PCB) [40] that is configured to control the lighting elements (see paragraph 19 and Figure 4); at least one focusing lens [46] that is disposed between the lighting elements [42] and the fluid chamber to focus the projected light from the lighting elements (see paragraph 20 and Figure 2); and a lens assembly [28,30] that is configured to direct light of a first color and a second color through the fluid chamber (see paragraphs 14 and 19 and Figure 2), wherein the indicator assembly is arranged such that light of the first color propagates through a viewing slot when a first fluid is present at a first level of the fluid chamber and light of the second color propagates through the viewing slot when a second fluid is present at the first level of the fluid chamber (see paragraphs 32 and 33 and Figure 2).

With regards to Claim 18, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 16.
Kowalski et al. further discloses the first fluid includes liquid water and the second fluid includes steam (see paragraph 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 8

invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (US 2005/0056091).
With regards to Claims 8 and 9, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 7.
Kowalski et al. further discloses the array of the four LEDs includes at least two sub-arrays separated by a lateral spacing (see Figures 1 and 3; the array of the four LEDs [42] includes a sub-array of arrangements [38a] and a sub-array of arrangements [38b]), and by a vertical spacing (see Figures 1 and 2; the components of each sub-array [38a,38b] are substantially spaced in a vertical direction as well).
Kowalski et al. does not explicitly disclose the lateral spacing is between 9 and 15 mm, and the vertical spacing is between 9 and 15 mm.  However, one of ordinary skill in the art would be able to make such spacing between 9 and 15mm in each lateral and vertical directions, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral and vertical spacing of Kowalski et al. to be between 9 and 15mm.  One would have been motivated to do so in order to provide a desired dimension of the lighting assembly for a given requirement of installation of the assembly.

With regards to Claims 10 and 11, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 1.
Kowalski et al. further discloses a lateral centerline of an array of the at least one LED [19] is disposed from a lateral edge of the at least one PCB [10] and a vertical centerline of an array of the at least one LED [19] is disposed from a vertical edge of the at least one PCB [10] (see Figure 3a; the at least one LED [19] are substantially disposed away from a lateral edge and a vertical edge of the at least one PCB [10]).
Kowalski et al. does not explicitly disclose a lateral centerline of an array of the at least one LED is disposed between 25 and 35 mm from a lateral edge of the at least one PCB, as in Claim 10, and a vertical centerline of an array of the at least one LED is disposed between 10 and 16 mm from a vertical edge of the at least one PCB, as in Claim 11.  However, Kowalski et al. does disclose the at least one LED [42] and the at least one focusing lens [46] are disposed within holder [48], which is disposed on PCB [40] substantially within a perimeter of the at least one PCB [40], thereby a footprint of the at least one LED [42] and the at least one focusing lens [46] extends substantially only within a perimeter of the at least one PCB [40] (see Kowalski et al. paragraph 20 and Figures 3 and 4).  Therefore, one of ordinary skill in the art would be able to dispose the at least one LED such that a lateral centerline of the array of the at least one LED to be between 25 and 35 mm from the lateral edge and a vertical centerline to be between 10 and 16 mm from the vertical edge, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting assembly of Kowalski et al. to include a lateral centerline of an array of the at least one LED is disposed between 25 and 35 mm from a lateral edge of the at least one PCB, as in Claim 10, and a vertical centerline of an array of the at least one LED is disposed between 10 and 16 mm from a vertical edge of the at least one PCB, as in Claim 11.  One would have been motivated to do so in order to align the at least one LED with the respective focusing lens within a lens holder (see Kowalski et al. paragraph 19).

With regards to Claim 15, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 1.
Kowalski et al. does not explicitly disclose the PCB includes at least one diffuser slot extending between the at least one LED and a vertical edge of the PCB.  However, Kowalski et al. does disclose holders [48] housing at least the focusing lens [46] and reflecting cups [44] are connected to the PCB [40] (see Kowalski et al. paragraph 20 and Figures 3 and 4), and that the holders [48] substantially include an extension which substantially extends to an opposite side of the PCB [40] from the side on which the holder [48] is mounted (see Kowalski et al. Figures 3 and 4).  Therefore, one of ordinary skill in the art would be able to include in the PCB at least one diffuser slot extending between the at least one LED and a vertical edge of the PCB.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Kowalski et al. to include the PCB includes at least one diffuser slot extending between the at least one LED and a vertical edge of the PCB as taught by Kowalski et al.  One would have been motivated to do so in order to fasten the holders holding optical arrangements for the lighting assembly (see Kowalski et al. paragraph 20).

With regards to Claim 17, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 16.
Kowalski et al. does not explicitly disclose each of the plurality of lighting elements includes at least one of a surface-mounted light emitting diode (LED) or a laser diode (LD).  However, Kowalski et al. does disclose the lighting assembly may include directed light sources such as lasers (see Kowalski et al. paragraph 18).  Therefore, one of ordinary skill in the art would be able to utilize the plurality of lighting elements including at least a laser diode (LD).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of lighting elements of Kowalski et al. to include at least one of a surface-mounted light emitting diode (LED) or a laser diode (LD).  One would have been motivated to do so in order to utilize a directed light source (see Kowalski et al. paragraph 18).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (US 2005/0056091) in view of Wu et al. (US 2008/0121900).
With regards to Claim 12, Kowalski et al. discloses the lighting assembly as discussed above with regards to Claim 1.
Kowalski et al. does not disclose the at least one PCB includes a plurality of metallic openings configured to cool the at least one PCB.
Wu et al. teaches the at least one PCB [1] (see paragraph 28 and Figure 3) includes a plurality of metallic openings [38,39] configured to cool the at least one PCB [1] (see paragraph 35 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one PCB of Kowalski et al. to include a plurality of metallic openings configured to cool the at least one PCB as taught by Wu et al.  One would have been motivated to do so in order to provide air flow through the at least one PCB to enhance the thermal dissipation efficiency (see Wu et al. paragraph 35).

With regards to Claim 13, Kowalski et al. and Wu et al. disclose the lighting assembly as discussed above with regards to Claim 12.
Kowalski et al. does not disclose the plurality of metallic openings are disposed behind the at least one of LED and along a perimeter of the PCB.
Wu et al. teaches the plurality of metallic openings [38,39] are disposed behind the at least one of LED [8] and along a perimeter of the PCB [1] (see paragraph 35 and Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting assembly of Kowalski et al. to include a plurality of metallic openings are disposed behind the at least one of LED and along a perimeter of the PCB as taught by Wu et al.  One would have been motivated to do so in order to provide air flow through the at least one PCB to enhance the thermal dissipation efficiency.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (US 2005/0056091) in view of Daitou (JP 55026442; please see the attached translation for reference to paragraphs).
With regards to Claim 19, Kowalski et al. discloses an indicator assembly for use to indicate a fluid level of a vessel (see paragraph 4), the indicator assembly comprising: a liquid level gauge that includes a lighting slot and a fluid chamber that is configured to be fluidly coupled to the vessel (see paragraphs 15 and 16 and Figures 1 and 2); and a lighting assembly configured to project light through the fluid chamber (see paragraphs 4 and 19 an Figure 2), the lighting assembly including: a plurality of lighting sub-assemblies, each including a printed circuit board (PCB) [40] configured to control a plurality of lighting elements [42], at least one focusing lens [46] disposed between the lighting elements [42] and the liquid level gauge (see paragraphs 19 and 20 and Figures 2 and 4); and a level display that includes a housing with a plurality of viewing windows arranged to correspond with the lighting elements of the lighting sub-assemblies, the plurality of viewing windows configured to display a first color of projected light when a first fluid covers the lighting slot and a second color of projected light when a second fluid covers the lighting slot (see paragraphs 32 and 33 and Figures 1 and 2).
Kowalski et al. does not disclose the at least one colored lens.
Daitou teaches at least one colored lens [6,7] (se paragraph 2 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator assembly of Kowalski et al. to include at least one colored lens as taught by Daitou.  One would have been motivated to do so in order to reduce a number of light sources needed in each lighting sub-assembly.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (US 2005/0056091) as modified by Daitou (JP 55026442; please see the attached translation for reference to paragraphs), further in view of Takahashi et al. (US 2012/0162998).
With regards to Claim 20, Kowalski et al. disclose the indicator assembly as discussed above with regards to Claim 19.
Kowalski et al. further discloses the plurality of lighting elements [42] includes light-emitting diodes (see paragraph 19).
Kowalski et al. does not disclose the plurality of lighting elements emit white light.
Daitou does not explicitly disclose the plurality of lighting elements emit white light.  However, Daitou does disclose the lamps [8] emit light which, after passing through the colored lenses [6,7], provides light of red or blue color (see Daitou paragraph 2).  Therefore, one of ordinary skill in the art would be able to utilize the plurality of lighting elements emitting white light in order to utilize colored lenses to provide the two colors of light (see Daitou paragraph 2) and reduce a number of light sources needed in each lighting sub-assembly.
Kowalski et al. does not explicitly disclose the plurality of lighting elements includes surface-mounted device light-emitting diodes (SMD LEDs).
Takahashi et al. teaches the light-emitting diodes are surface-mounted light-emitting diodes (see paragraphs 62 and 188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting element light-emitting diodes of Kowalski et al. to include surface-mounted device light-emitting diodes as taught by Takahashi et al.  One would have been motivated to do so in order to utilize lighting elements having a smaller size and thinner profile (see Takahashi et al. paragraph 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Good (US 2,573,006), which discloses at least a liquid level gauge for a steam boiler including a light source, focusing lens, and lens assembly configured to direct light of at least two colors through the fluid chamber, Blackburn (US 2,115,899), which discloses at least a liquid level gauge including a light source illuminating a fluid chamber and having a focusing lens and color screens having two colors, the liquid being water and steam, Neyer (US 3,053,089), which includes at least a liquid level gauge including a plurality of light sources, lighting slots for directing light from the light sources to the fluid chamber, and viewing slots for viewing light of a first or second color, Kalix et al. (US 2005/0284219), which discloses at least a plurality of PCBs with light sources arranged thereon directing lights into a viewing slot including a focusing lens, for illuminating a liquid chamber of a liquid level gauge of a water/steam device, Lai (US 2011/0255285), which discloses at least a plurality of LEDs mounted on a mounting board having a plurality of holes disposed thereon for cooling, Thayer (US 4,217,778), which includes at least a liquid level gauge having a plurality of light sources directing light through a respective focusing lens into a lighting slot and a liquid chamber, the white light being refracted by steam or water, viewable through viewing slots, Jung et al. (US 5,747,824), which discloses at least a liquid level gauge including a plurality of LED light sources directing light through a fluid chamber and Hipple (US 4,633,71), which discloses at least a liquid level gauge including a light source directing light through a focusing lens and lighting slot into a fluid chamber, and viewing slots for observing red or green light refracted through the fluid chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875